Baldwin, J.
The only error assigned by the appellant is, that the verdict was - contrary to the evidence, and for this reason it is claimed that the District Court should have granted to the defendant a new trial. In order that this court might determine whether the. District Court ruled correctly or not upon this motion, the whole evidence given upon the trial should be properly brought before the court.
The defendant, in his motion for a new trial, sets out what he claims to be all the evidence introduced; but outside of this statement of counsel we have- nothing to show, us that this was the only evidence introduced.
Judgment affirmed.